Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1 is/are allowable. Claims 6-8, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Claims 1-11, 22, and 24-29 are allowed.
The following is an examiner’s statement of reasons for allowance: DE 247761 teaches a nail nipper including a head comprising a pair of opposing jaws (fig. 1) comprising a cutting edge, a pair of handles (b, c) rotatable relative to the other to move between a closed position and an open position, a spring (a) is rotatably arranged on a pin (d) such that the spring can be rotated from a locking position (fig. 1) to an unlocking position (fig. 2).  However, none of the cited prior art, singly or in combination, fairly teach or suggest a hand tool including the lock attached to the outer side of the handle and is rotatable between the locked position and the unlocked position in a direction oblique or normal to a direction the handles is rotatable relative to each other as claimed in combination with other limitations set forth in claim 1 and a hand tool including the lock attached to the outer side of the handle and is pivotable about the pivot axis between the locked position and the unlocked position wherein the pivot axis is oblique or normal to the pivot axis of the handles as claimed in combination with other limitations set forth in claim 22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 5712724483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN CHOI/Primary Examiner, Art Unit 3724